DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 06/07/2022 is acknowledged. Claims 10-15 remain withdrawn, and therefore claims 1-3, 7, and 9 remain pending and are the claims addressed below. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to a non-elected invention without traverse. Accordingly, claims 10-15 have been cancelled.

Allowable Subject Matter
Claims 1-3, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: ISKRA et al. (US 2004/0003741) and FURUKAWA (US 2017/0259337) constitute the closest prior art of record.
ISKRA and FURUKAWA were used to read on the claimed powder bed machine in the 04/14/2022 Final Office action (see the rejection of claim 1). Applicant’s arguments regarding ISKRA and FURUKAWA failing to teach or reasonably suggest the claimed first foot of the plurality of feet having a first weighing cell, and is positioned below the storage container; a second foot of the plurality of feet having a second weighing cell, and is positioned below the residual powder tank; and the first and second weighing cells are configured to detect a displacement of a center of gravity of the powder bed machine during the printing process were found to be persuasive (see pages 2-4 of the arguments/remarks filed 06/07/2022). 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggests a powder bed machine meeting every limitation of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743